t c no united_states tax_court curtis b keene petitioner v commissioner of internal revenue respondent docket no 11604-02l filed date p filed a petition for levy action under sec_6330 i r c disputing r’s notice_of_determination concerning collection action with respect to his tax_liability on the ground that he was not permitted by the irs appeals_office to make an audio recording of his sec_6330 hearing in violation of sec_7521 i r c subsequently p filed an amended petition again asserting his claimed right to audio record such hearing p had previously submitted documents to r in his request for a collection_due_process_hearing that asserted several frivolous and groundless arguments r informed p by letter that he could make no audio recording p gave r the required advance request to record p appeared for the hearing but was told by r that he could not record it p decided that he did not want to have a hearing if he could not record it and he left with his recording equipment p contends that sec_7521 i r c provides him with the right to audio record his sec_6330 hearing because it constitutes an in-person interview r contends that p does not have a right to audio record the hearing because it is not an interview within the meaning of sec_7521 i r c held p is entitled pursuant to sec_7521 i r c to make an audio recording of his sec_6330 hearing with the internal_revenue_service appeals_office curtis b keene pro_se rollin g thorley and robin ferguson for respondent opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule the only issue raised by the parties is whether pursuant to the provisions of sec_7521 petitioner is entitled to audio record his sec_6330 hearing with the internal_revenue_service appeals_office all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code as amended background petitioner was a resident of las vegas nevada when he filed his petition herein this case involves the tax_year petitioner and his spouse fanny keene filed a timely joint federal_income_tax return on which they reported wages of dollar_figure taxable ira_distributions of dollar_figure taxable pensions and annuities of dollar_figure a business income loss of dollar_figure on schedule c from the operation of hizzoner’s restaurant and total_tax of dollar_figure with federal_income_tax withheld of dollar_figure and tax owed of dollar_figure respondent assessed the amount due as reported on the return in and installment payments totaling dollar_figure were made and applied to the amount of tax assessed on or about date petitioner filed for bankruptcy and that proceeding was closed on date during the years and overpaid credits totaling dollar_figure were applied to the amount assessed also in there was a subsequent payment by levy of dollar_figure and a miscellaneous payment of dollar_figure both amounts were applied to the income_tax_liability five payments of dollar_figure each were later made and applied to the tax_liability see keene v commissioner tcmemo_2002_277 in which we granted the commissioner’s motion for summary_judgment sustaining the determination to proceed with the collection of the taxpayer’s federal_income_tax liabilities for and and imposed a penalty of dollar_figure under sec_6673 that case did not involve the sec_7521 audio recording issue presented in the instant case on or about date a form 1040x amended u s individual_income_tax_return for the year was filed showing that no income_tax was due for that year and claiming a refund of dollar_figure which was the amount of federal_income_tax withheld the explanation petitioner gave for filing the amended_return was due to my ignorance i mistakenly reported as income what were actually sources of income in addition the amounts that i incorrectly listed as income were in fact amounts that are exempt from taxation there was a three-page attachment to the amended_return in which petitioner not his spouse made frivolous and groundless arguments why he did not owe the assessed tax by letter dated date the amended_return and attachment were determined by the examination branch ogden compliance service_center to be frivolous on date after receiving additional groundless statements from petitioner the director of irs compliance services disallowed petitioner’s claim_for_refund on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing with regard to petitioner’s unpaid federal_income_tax for on date petitioner submitted to respondent a form request for a collection_due_process_hearing which attached a statement setting forth the following contentions i never received a notice_and_demand for payment for any income taxes i claim there is no underlying statutory liability in connection with the income taxes at issue i claim there is no statute requiring me to pay the income taxes at issue no law authorizes the irs to claim that i owe more in income taxes than the zero i reported on my amended 1040x income_tax return the irs decoding manual provides additional proof that i cannot own more in income taxes than the zero shown on my income_tax return the secretary has not authorized any_action for the collection_of_taxes and penalties as required by sec_7401 the attorney_general has not directed that any_action against me for the enforced collection of any income taxes and penalties for the year be commenced as is required by sec_7401 in addition to everything else sec_6331 sec_7701 and sec_7608 clearly establish that irs revenue officers or revenue agents have no authority to seize property in payment of income taxes petitioner concluded his statement with a declaration of his intent to tape record the requested hearing by letter dated date appeals officer donna fisher the appeals officer informed petitioner that his hearing was scheduled for date the appeals officer’s letter also stated further no audio or stenographic recordings are allowed on appeals cases effective as of date forward therefore your request to tape record and or bring a court reporter to the collection_due_process_hearing is denied by letter dated date petitioner informed the appeals_office that he would not be able to attend the hearing scheduled for date and requested that it be rescheduled petitioner also requested that the appeals officer provide him with the statutory or regulatory authority barring him from recording the hearing by letter dated date the appeals officer informed petitioner that his hearing was rescheduled for date the appeals officer also enclosed with her letter a copy of an internal apparently unpublished memorandum to all appeals area directors dated date from the acting chief of the office of appeals in washington d c which stated as follows effective immediately audio and stenographic recordings will no longer be allowed on appeals cases taxpayers and or representatives who have already requested such recording will be informed of the change in practice immediately and advised that the request cannot be allowed prior to enactment of sec_7521 service compliance functions voluntarily allowed audio recordings appeals decided to follow this practice at that time sec_7521 enacted in provided for the allowance of audio recordings of conferences relative to the determination or collection of a tax between the taxpayer and the internal_revenue_service provided that the service was given at least ten days advance notice of the taxpayer’s intent to record the conference although appeals makes liability and collectibility determinations appeals’ procedures differ from examination and collection function contacts that are not discretionary for the taxpayer contact with appeals is discretionary for the taxpayer and as such recording has always been discretionary for appeals it should also be noted that appeals was deliberately excluded in notice_89_51 that dealt with the audio recording provision as counsel determined that sec_7521 was not applicable to appeals recently appeals has had several incidents of audio recordings being altered to imply appeals employees were making inappropriate comments in some cases those altered recordings were broadcast on the radio we are also aware of instances where excerpts of stenographic records were combined in inappropriate ways and published in anti-tax newsletters and other anti-government publications these actions have had the result of undermining the appearance of appeals’ competence impeding appeals ability to adequately function in its role as a dispute resolution function these incidents have interfered with our customers’ perception of our ability to carry our appeals’ mission to be fair and impartial in our considerations and therefore cannot be allowed to continue in addition appeals has always been concerned that the practice of recording conferences and hearings could inappropriately interfere with the informal nature of appeals conferences and therefore might improperly impede settlement therefore the decision has been made to eliminate all audio as well as stenographic recordings of appeals conferences and hearings that decision is effective immediately upon the date of this memorandum this memorandum supersedes guidance issued in internal_revenue_manual and on the subject of recording hearings and conferences the irm will be updated to reflect these changes during the next regular update of that section on date petitioner after giving to the appeals_office his advance request to record appeared for the hearing when the appeals officer informed him that he would not be permitted to use an audio recorder petitioner decided that he did not want to have a hearing if he could not record it so he left with his recording equipment on date respondent issued to petitioner a notice_of_determination concerning collection actions s under sec_6320 and or the notice_of_determination stated that respondent determined that after balancing the need for efficient collection against petitioner’s arguments it was appropriate to proceed with the levy action on date petitioner filed with the court a timely petition for lien or levy action the only issue raised in the petition pertains to the appeals officer’s decision to preclude petitioner from recording the hearing the petition states in pertinent part petitioner states that the determination action by the appeals_office in this instant case was not only inappropriate biased and prejudiced but also an illegal action designed to deny the petitioner his due process rights to make a full and complete official record of a hearing with the government a potential adversarial relationship on date petitioner filed an amended petition elaborating on his argument that he should have been permitted to audio record the hearing after filing an answer to the amended petition respondent filed the motion for summary_judgment that is pending before the court respondent maintains that there is no dispute as to material facts and that he is entitled to judgment as a matter of law sustaining the notice_of_determination dated date respondent’s position is that sec_7521 which authorizes taxpayers to record in-person interviews is not applicable to hearings pertaining to collection actions under sec_6320 or sec_6330 petitioner filed an objection to respondent’s motion this matter was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and was heard although there was no appearance by or on behalf of petitioner at the hearing he filed with the sec_7521 which is entitled procedures involving taxpayer interviews provides in part sec_7521 recording of interviews -- recording by taxpayer --any officer_or_employee of the internal_revenue_service in connection with any in-person interview with any taxpayer relating to the determination or collection of any_tax shall upon advance request of such taxpayer allow the taxpayer to make an audio recording of such interview at the taxpayer’s own expense and with the taxpayer’s own equipment recording by irs officer_or_employee --an officer_or_employee of the internal_revenue_service may record any interview described in paragraph if such officer or employee-- a informs the taxpayer of such recording prior to the interview and b upon request of the taxpayer provides the taxpayer with a transcript or copy of such recording but only if the taxpayer provides reimbursement for the cost of the transcription and reproduction of such transcript or copy court a written_statement pursuant to rule c opposing respondent’s motion on the ground that he was denied his request to audio record his sec_6330 hearing with the appeals_office under the provisions of sec_7521 discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir sec_7521 expressly states that upon the advance request of a taxpayer an internal_revenue_service officer_or_employee shall permit the taxpayer to make an audio recording of any in-person interview relating to the determination or collection of any_tax neither sec_7521 nor the legislative history4 directly and clearly defines or otherwise see h conf rept vol ii pincite 1988_3_cb_473 describes the term in-person interview where a term is not defined in the statute it is appropriate to accord the term its ordinary meaning 82_f3d_825 9th cir and when there is no indication that congress intended a specific legal meaning for the term courts may look to sources such as dictionaries for a definition 524_us_125 see also 83_tc_742 in which the court stated that where a statute is clear on its face we would require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein the term interview is defined by webster’s third new international dictionary unabridged as a meeting face to face a private conversation usu a formal meeting for consultation conference similar definitions appear in other dictionaries for example the american heritage dictionary 4th ed defines the term interview as a face to face meeting arranged for the discussion of some matter webster’s ii new riverside university dictionary defines the term as a formal face-to-face meeting and webster’s new collegiate dictionary defines the term as a formal consultation or a meeting at which information is obtained petitioner contends that he is entitled to make an audio recording of his sec_6330 hearing before the appeals_office because the specific requirements of sec_7521 have been satisfied he stresses that the meeting is presided over by an officer_or_employee of the irs that the meeting is in person that the meeting involves the collection of tax that he gave advance notice of his intent to record and he brought his own recording equipment for that purpose to the contrary respondent contends that petitioner has no statutory right to audio record a sec_6330 proceeding because it is a hearing as distinguished from an interview and therefore is not subject_to the provisions of sec_7521 the distinction respondent argues is that an interview is technically one initiated by the irs that the taxpayer is under some compulsion to attend and is for the purpose of gathering information to use in the determination or collection of tax in respondent’s view a taxpayer interview petitioner has cited and relied on several existing sections of the internal_revenue_manual as well as publication entitled your rights as a taxpayer sec iv par sentence which states that taxpayers may make sound_recordings of any meeting with our examination appeal or collection personnel although we recognize that these are not statements of statutory or regulatory rights audio recordings by taxpayers of appeals conferences have been permitted since the early 1980s and the practice continued after the enactment of sec_7521 in and sec_6320 and sec_6330 in it was not until date in its unpublished memorandum to all appeals area directors that the appeals_office began denying taxpayers the right to make audio recordings in appeals cases by the examination or collection_division of the irs is involuntary and inquisitorial in nature and can be enforced by the issuance of an administrative_summons but by contrast a sec_6330 hearing is voluntary on the taxpayer’s part there are several reasons why we conclude that petitioner is entitled to audio record his sec_6330 hearing with the appeals_office first the distinction that respondent seeks to draw between the terms interview and hearing in the context of sec_6330 is at best tenuous and unpersuasive as the general and ordinary definitions of interview suggest we think the exchange of information that occurs between a taxpayer and an appeals officer during an administrative hearing conducted under sec_6330 constitutes an in-person interview within the meaning of that term as used in sec_7521 a sec_6330 hearing provides a taxpayer with the opportunity to raise any relevant issues under sec_6330 relating to the proposed collection action including appropriate spousal defenses challenges to the appropriateness of the collection action offers of collection alternatives and in appropriate circumstances challenges to the underlying tax_liability during the administrative hearing the taxpayer is expected to offer documentation proposals and arguments and to answer the appeals officer’s inquiries regarding relevant issues in turn the administrative hearing provides the appeals officer with the opportunity to determine whether the commissioner has followed applicable laws and administrative procedures with regard to the assessment and collection action in dispute and to develop a record with respect to issues raised by the taxpayer in short the meeting between the taxpayer and the appeals officer is face-to-face private arranged for the discussion of specific matters and formal in the sense that it is prescribed by law as previously indicated these are all characteristics of an interview as that term is commonly defined second we reject the distinction that respondent seeks to draw between what he describes as the inquisitorial nature of a taxpayer interview by the examination or collection_division and the voluntary nature of a sec_6330 hearing before the appeals_office it is our view that the sec_6330 hearing is an integral part of the tax collection process and therefore relates to the collection of any_tax within the meaning of sec_7521 after all the commissioner generally may not collect a tax by levy or permit a notice_of_federal_tax_lien to remain on the public record without first offering the taxpayer an administrative hearing pursuant to sec_6330 a taxpayer who fails to participate in such a hearing may expect to receive in contrast the procedure involving the conduct of the meeting is informal see 115_tc_35 where sec_7521 was not considered a notice_of_determination that the commissioner’s proposed collection action is appropriate third respondent’s interpretation of sec_7521 in denying the taxpayer’s right to audio record would serve to undermine the safeguards in irs collection actions that congress created in sec_6330 with the enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 see s rept pincite 1998_3_cb_537 h conf rept pincite 1998_3_cb_755 significantly there is nothing in sec_6330 or in the legislative_history of that section to suggest that congress did not intend to afford taxpayers the right consistent with sec_7521 to audio record administrative hearings in collection actions fourth respondent’s interpretation of sec_7521 would lead to the anomalous result of allowing the audio recording of examination_division interviews which are proceedings that we typically do not review see 62_tc_324 but not allowing the recording of sec_6330 hearings which are proceedings that we are statutorily charged with reviewing see sec_6330 fifth respondent’s interpretation of sec_7521 would complicate judicial review of the determination made by the appeals_office with respect to the commissioner’s proposed levy or filing of the notice_of_federal_tax_lien for example when a taxpayer’s underlying tax_liability is not properly at issue in the administrative hearing we review the appeals office’s determination for abuse_of_discretion 117_tc_183 having a transcript of the administrative hearing would certainly facilitate that review cf mesa oil inc v united_states aftr 2d ustc par d colo holding without explicit consideration of sec_7521 that a verbatim recording of a sec_6330 hearing was necessary in that case to have a judicially reviewable administrative record in addition when reviewing for abuse_of_discretion we generally consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office 118_tc_488 having a transcript would eliminate a possible dispute between the parties concerning the scope of the issues that were raised by the taxpayer in the administrative hearing moreover not having a transcript may contravene the intent of congress in providing for a fair and impartial administrative hearing and may have a negative impact on this court’s review of the appeals_office determination finally we observe that sec_301_6320-1 q a-d6 proced admin regs and sec_301_6330-1 q a-d6 proced admin regs state as follows a transcript or recording of any face-to-face meeting or conversation between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative is not required this statement appears in the context of a description in general terms of the conduct of a sec_6330 hearing in the instant case we need not and do not decide whether every sec_6330 hearing must be recorded instead we decide only whether a taxpayer who seeks to audio record a sec_6330 hearing has the right to do so by virtue of sec_7521 in answering that inquiry in the affirmative it is unnecessary to decide in this case whether the cited regulations are invalid conclusion accordingly we hold that pursuant to sec_7521 petitioner is entitled to audio record his sec_6330 hearing with the appeals_office respondent’s counsel acknowledged at oral argument on the motion for summary_judgment that if the court decides the audio recording issue against respondent the proper action would be to remand the case and allow petitioner to have a hearing that he could record therefore in these circumstances we shall remand this case to respondent’s appeals_office with direction that petitioner be offered a sec_6330 hearing that may be audio recorded pursuant to sec_7521 we shall withhold action on respondent’s motion for summary_judgment to permit the record to be supplemented in ordering this remand we admonish petitioner that if he persists in making frivolous and groundless tax_protester arguments at the audio recorded hearing rather than raising relevant issues as specified in sec_6330 relating to the unpaid tax or the proposed levy the court will grant respondent’s motion for summary_judgment and impose a penalty against him pursuant to sec_6673 see 115_tc_576 keene v commissioner tcmemo_2002_277 our conclusion in this case that petitioner is entitled to audio record his sec_6330 hearing with the appeals_office is not inconsistent with kemper v commissioner tcmemo_2003_ decided this day indeed the two cases are different in kemper the taxpayers chose to participate in the appeals_office hearing and subsequently in filing their petition with this court they included not only a sec_7521 argument but also arguments that were frivolous or groundless by contrast no appeals_office hearing was held in this case because of petitioner’s insistence that it be recorded and the petition raised only the sec_7521 issue because of the narrow scope of the pleadings in the present case respondent has acknowledged that if the court should decide the sec_7521 issue in petitioner’s favor this case should be remanded in order to permit a recorded hearing in kemper the pleadings were not narrow in scope and the court was able to address all of the non sec_7521 issues pleaded by the taxpayers without the need for remanding the case to develop such issues at an appeals_office hearing to reflect the foregoing an appropriate order will be issued reviewed by the court wells gerber colvin halpern laro foley vasquez gale thornton marvel haines goeke and wherry jj agree with this majority opinion halpern j concurring i agree with the majority that sec_7521 entitles a taxpayer to make an audio recording of to record any oral interview constituting part or all of the hearing required by sec_6330 i write separately to explain why it is within our authority to enforce that entitlement and why in some cases we should not exercise that authority with certain restrictions and subject_to certain conditions not here relevant sec_7521 makes it the duty_of any officer_or_employee of the internal_revenue_service to allow a taxpayer to record any in-person interview relating to the determination or collection of any_tax although sec_7521 establishes a duty and a corresponding right it provides no sanction for violation of that duty or procedure for enforcement of that right and while the supreme court has said there is no presumption or general_rule that for every duty imposed upon the government there must exist some corollary punitive sanction for departures or omissions even if negligent 495_us_711 sec_706 of the administrative_procedure_act the apa u s c secs hereafter sections of which are cited as apa sec _ provides in pertinent part that a court reviewing an agency adjudication which a determination made under sec_6330 i sec_1 shall hold unlawful and set_aside agency action found to be without observance of procedure required_by_law we thus have our authority for refusing to sustain a determination made under sec_6330 when the appeals officer has refused to allow the taxpayer to record an in-person interview apa sec_706 concludes however in making the foregoing determinations the court shall review the whole record or those parts of it cited by a party and due account shall be taken of the rule_of prejudicial error emphasis added the rule_of prejudicial error otherwise the doctrine_of harmless error as applied to an administrative action provides that the reviewing court shall disregard procedural errors unless the complaining party was prejudiced thereby see the discussion of apa sec_706 and harmless error in 118_tc_162 halpern j concurring in this proceeding petitioner did not proceed with his sec_6330 hearing after the appeals officer refused him permission to record it and respondent’s sole ground for summary_judgment is the absolute inapplicability of sec_7521 to a sec_6330 hearing respondent asked that if we reject his argument which we do we remand the case so that petitioner could be accorded a hearing that he see 117_tc_159 halpern j concurring could record for that reason we need not determine whether the appeals officer’s initial refusal to allow recording is harmless error in kemper v commissioner tcmemo_2003_195 decided this day the taxpayer husband was denied the right to record his meeting with the appeals_office but attended anyway judge chiechi acknowledges that here in keene we hold that sec_7521 requires the appeals_office to allow a taxpayer to record a sec_6330 hearing yet she concludes that it is unnecessary and would be unproductive to remand her case for another recorded hearing she relies on 117_tc_183 in which it appears to me we concluded that the appeals officer did not err by refusing to consider meritless arguments undoubtedly given our holding in this case the appeals_office in kemper did err in not permitting the taxpayer husband to record his meeting nevertheless the burden is on the party seeking judicial review of an agency action to demonstrate prejudice from any error 169_f3d_21 d c cir since judge chiechi finds that the taxpayers in kemper advance nothing but frivolous arguments and groundless claims i fail to see how they are prejudiced by the appeals office’s error in failing to allow the taxpayer husband to record his meeting i would reach the same result in kemper as judge chiechi but i would arrive there by a different path gale and marvel jj agree with this concurring opinion vasquez j concurring i agree with the majority opinion however i write separately to address two additional points we are not invalidating the regulations the majority opinion does not invalidate sec_301 d or d q a-d6 proced admin regs contra j swift’s dissenting op pp in both sec_301_6320-1 and sec_301_6330-1 q-d6 proced admin regs asks how are cdp hearings conducted in both sec_301_6320-1 and sec_301_6330-1 a-d6 proced admin regs answers in pertinent part cdp hearings are much like collection appeal program cap hearings in that they are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof a transcript or recording of any face-to-face meeting or conversation between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative is not required the is not required language contained in the regulations means that the actions described therein are permissible but not mandatory the regulations first provide that a face-to-face meeting is not required this however does not prohibit face-to-face meetings--many sec_6330 hearings are face-to-face meetings the regulations simply provide that it is not mandatory that a sec_6330 hearing be a face-to-face meeting likewise the regulations do not prohibit recording or transcription of any face-to-face meeting or conversation they merely provide that a recording or transcription of the sec_6330 hearing is not required in other words recording or transcription of the sec_6330 hearing is not mandatory however it is permissible furthermore allowing taxpayers to record the hearing does not require that the commissioner do so as well although the commissioner also may choose to record the hearing sec_7521 just because the taxpayer records the hearing this does not require the commissioner also to record it if the secretary had sought to prohibit recordings and transcriptions and face-to-face meetings for that matter he could have chosen such phrases as a recording is not allowed is not permitted is prohibited or shall not be made he did not the regulations instead contain the language is not required which permits but does not mandate a recording i realize however as a practical matter that if a taxpayer records the hearing the commissioner will likely record it also other answers contained in sec_301_6330-1 proced admin regs contain mandatory language sec_301 d a-d1 proced admin regs the taxpayer is not entitled to another cdp hearing under sec_6330 if the additional_assessment represents accrual of interest accrual of penalties or both a-d5 proced admin regs the continued welcoming a transcript having a transcript of the sec_6330 hearing will allow us to perform better the review provided to taxpayers by sec_6330 until now in order to determine what issues taxpayers raised at the sec_6330 hearing the court was faced with he said-she said situations--needless credibility contests between the taxpayer and the appeals officer in many cases this contest was not fully developed because the only evidence submitted to determine what issues were raised at the hearing was the notice_of_determination i have tried a number of cases in which it was difficult to determine what issues the taxpayer raised at the sec_6330 hearing sometimes it is obvious that the appeals officer had extreme difficulty understanding what issues the taxpayer raised at the hearing in those cases we were left merely with the confusing testimony of the taxpayer and the appeals officer’s testimony regarding what issues he or she believed the taxpayer raised instead of merely having the notice_of_determination or the continued taxpayer must sign a written waiver and a-d7 proced admin regs the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to sic taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business emphasis added testimony of witnesses as evidence of what issues the taxpayer raised at the hearing now the parties will be able to submit as evidence a transcript of the hearing in bourbeau v commissioner tcmemo_2003_117 the taxpayer and the commissioner recorded the sec_6330 hearing and a court reporter transcribed the hearing the taxpayer attached a copy of the transcript to his amended petition and the commissioner attached a copy of the transcript to his motion for summary_judgment i found the transcript of the hearing to be extremely helpful in rendering a decision in bourbeau--especially in the context of a pretrial motion the transcript made it clear what issues the taxpayer in bourbeau did and did not raise at the hearing see also struhar v commissioner tcmemo_2003_147 in which a tape recording of the taxpayer’s sec_6330 hearing helped the court decide what transpired at the hearing i look forward to such clarity in the future laro foley marvel and goeke jj agree with this concurring opinion wherry j concurring respondent has taken the position that sec_7521 does not apply to the hearings afforded under sec_6320 and sec_6330 on grounds that such hearings are not interviews within the meaning of sec_7521 the majority rightly concludes relying in large part on the ordinary meaning of the term interview that taxpayers are entitled to make audio recordings of sec_6320 and sec_6330 hearings i write separately to highlight several additional reasons why the majority is correct first it is significant that the express language of sec_7521 grants a right which turns on the subject matter of the interview and not on either the particular function within the internal_revenue_service service of the officer_or_employee conducting the interview or the voluntary or involuntary nature of the interview the statute requires the service to permit taping whenever an interview is held relating to the determination or collection of tax second neither legislative_history nor administrative pronouncements directs a different result legislative_history with respect to sec_7521 expressly covered the initial in- person audit interviews and initial in-person collection interviews h conf rept pincite 1988_3_cb_473 the service subsequently took the following administrative position in defining taxpayer interview for purposes of sec_7520 of the code later redesignated sec_7521 the term taxpayer interview means a meeting between an officer_or_employee of the examination function the employee_plans and exempt_organization function or the collection function of the service and a taxpayer or authorized representative as defined in sec_7520 when the determination or the collection of any_tax is at issue legal effect this document serves as an administrative_pronouncement as that term is described in sec_1 b of income_tax regulations and may be relied upon to the same extent as a revenue_ruling or revenue_procedure notice 1989_1_cb_691 notice because the office of appeals is typically treated by the service as an independent function separate and distinct from the examination employee_plans and exempt_organization and collection functions respondent maintains that a hearing with an appeals officer is not an in-person interview within the ambit of sec_7521 i do not agree with this contention as to hearings under sec_6320 and sec_6330 appeals although separate is in my view an integral component of the overall examination employee_plans and exempt_organization and collection functions notice_89_51 is not controlling here since by its own terms its legal effect is similar to that of revenue rulings and revenue procedures this court and the court_of_appeals for the ninth circuit to which appeal in the instant case would normally lie have indicated that revenue rulings do not rise to the dignity of those ‘rules and regulations’ which under the authority of sec_7805 are prescribed by respondent ‘with the approval of the secretary ’ sec_301_7805-1 proced admin regs 64_tc_404 n affd in part on this issue and revd in part on other grounds 613_f2d_770 9th cir see also 533_us_218 moreover notwithstanding notice_89_51 the service until date preempted litigation as to its construction of sec_7521 by providing taxpayers with the right to record appeals conferences or hearings and in the process explicitly recognized the integral role played by appeals in the examination employee_plans and exempt_organization and collection functions see administration internal_revenue_manual cch sec at big_number eg revision which provided general guidelines the audio recording of an appeals_conference is generally permitted if the taxpayer or the taxpayer’s authorized representative requests it and supplies the recording equipment in such cases the appeals officer will also make an audio recording of the conference with irs equipment sec_7521 formerly sec_7520 provides that taxpayers may make audio recordings of interviews with the irs that determine liability or collectibility although appeals conferences differ in nature from taxpayer interviews in the auditing or collecting functions appeals still decides liability or collectibility on cases in which those issues have been referred to us procedures for making audio recordings are described in notice_89_51 c b and appeals employees will follow the provisions of notice_89_51 when allowing recordings in cases within appeals jurisdiction emphasis added in fact appeals officers from time to time have performed limited audit functions when necessary to expediently resolve tax cases further in recent years both congress and the service have increasingly utilized appeals officers and settlement officers during the examination and collection phases of a tax case see eg sec_6320 sec_6330 sec_7123 see also revproc_2003_41 2003_25_irb_1047 fast-track mediation procedures revproc_2003_40 2003_25_irb_1044 fast-track_settlement procedures announcement 2003_25_irb_1093 tax- exempt bond mediation program revproc_2002_67 2002_43_irb_733 tax_shelter settlement initiative revproc_2002_ 2002_31_irb_242 simultaneous appeals consideration and competent_authority assistance procedure i r s news_release ir-2000-42 date mutually accelerated appeals process for coordinated examinations of large corporate taxpayers revproc_99_28 1999_2_cb_109 procedures for early_referral of unresolved issues from the examination or collection_division to the office of appeals given this involvement of appeals in the examination employee_plans and exempt_organizations and collection functions sec_7521 cannot logically be interpreted as properly excluding the appeals_office simply because it is the appeals_office when congress enacted sec_6320 and sec_6330 in sec_7521 permitting taxpayers to record any in-person interviews relating to the determination or collection of any_tax was already years old admittedly congress could have enacted sec_6320 and sec_6330 with the assumption that the rights granted in sec_7521 as those rights apply to sec_6320 and sec_6330 appeals hearings would be governed by notice_89_ however it seems to me more likely that congress if it considered this issue would have assumed that the right to while the service litigation_guideline_memorandum gl-17 gl-17 is more explicit in stating that it is the service’s position that sec_7521 does not apply to an administrative appeals_conference it is a litigating position not controlling on this court the authority cited in gl-17 for excluding appeals conferences from sec_7521 is notice_89_51 as noted above i find that authority unpersuasive gl-17 also makes a distinction between those third-party interviews where a witness is compelled to testify by legal process such as a summons or subpoena vis-a-vis those situations where the witness testifies voluntarily the memorandum notes that pursuant to the administrative procedures act apa u s c secs if the testimony of the witness was compelled by legal process recording should be allowed since that witness would under apa sec_555 be entitled at his or her cost to a copy of the official transcript of his or her testimony the compelled versus voluntary distinction however is irrelevant to taxpayer interviews which are governed by sec_7521 the result under that section should not be affected by whether or not the taxpayer interview was compelled by legal process or was voluntary sec_7521 unlike apa sec_555 does not differentiate between voluntary and compelled taxpayer interviews record in-person interviews as applied to sec_6320 and sec_6330 appeals hearings would be administered by the service in the same manner as the service had for the years since its enactment administered sec_7521 in any event because taxpayers had the right to tape appeals proceedings at the time sec_6320 and sec_6330 were enacted nothing can be presumed from congress’s silence regarding the right to record these hearings third several considerations of fairness or practicality support the taxpayer’s right to record hearings under sec_6320 or sec_6330 in particular it is noteworthy that both sec_7521 and sec_6320 and sec_6330 were enacted to add to the taxpayer’s procedural rights the usefulness of a transcript for purposes of review of sec_6320 and sec_6330 proceedings also cannot be ignored lastly the concerns apparently generating the service’s retraction of recording rights in the appeals context can perhaps be handled effectively in ways less drastic than a complete curtailment gerber laro foley marvel and goeke jj agree with this concurring opinion swift j dissenting i agree with the lunsford treatment of the taxpayers’ frivolous arguments that is reflected in the kemper opinion being released simultaneously herewith kemper v commissioner tcmemo_2003_195 in kemper we conclude because of the frivolous nature of the taxpayers’ underlying arguments that the court need not address the taxpayers’ arguments regarding the recording under sec_7521 of collection_due_process cdp appeals hearings the same approach should be utilized herein to dispose_of keene’s underlying frivolous arguments to the collection action proposed by respondent in addition to the grounds set forth herein in judge chiechi’s dissenting opinion as the basis for my dissent i respectfully add the following the regulations q a-d6 of both sec_301_6320-1 and sec_301 d proced admin regs provides that in the context of cdp appeals hearings the irs is not required to record any taxpayer conversation with an appeals officer in appropriate cases the irs may choose to do so and may permit taxpayers to do so but under the regulations the irs may not be required in any case to record a cdp appeals hearing nor is the irs under 117_tc_183 generally frivolous cdp cases can and should be dealt with summarily by the courts required to permit taxpayers to do so procedure and administrative regulations sec_301_6320-1 and sec_301_6330-1 provide identically as follows a-d6 the formal hearing procedures required under the administrative_procedure_act u s c et seq do not apply to cdp hearings cdp hearings are much like collection appeal program cap hearings in that they are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof a transcript or recording of any face-to-face meeting or conversation between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative is not required the taxpayer or the taxpayer’s representative does not have the right to subpoena and examine witnesses at a cdp hearing i interpret the above regulations broadly to provide a rule that the recording of cdp appeals hearings may not be required regardless of whom it is that physically is to provide the recording equipment the irs or the taxpayer and regardless of whom it is that technically is to make the recording the irs or the taxpayer contrary to the regulations as i read them keene holds in the affirmative majority op p that the irs was required to allow keene to record his cdp appeals hearing and orders a new hearing be scheduled for keene that is to be recorded this opinion effectively invalidates the above regulations recent cases in the federal district courts have treated taxpayers’ requests to tape record cdp appeals hearings as discretionary with the irs and have treated taxpayers’ refusals to participate in the cdp appeals hearings unless they were permitted to tape record these hearings as a waiver of the taxpayers’ right to a face-to-face hearing see muhammad v united_states aftr 2d pincite d s c henry v bronstein aftr 2d pincite ustc par big_number at big_number d md in one recent case 216_fsupp2d_1078 e d cal the district_court also noted the mischief taxpayers may create with amateur uncertified transcripts of appeals hearings stating as follows also attached to the complaint is what purports to be a transcript of the collection_due_process_hearing the hearing was tape recorded by plaintiff and he has prepared the transcript of it the transcript is not certified moreover from the court’s research the collection_due_process hearings are supposed to be informal and there is not a requirement that the hearings be recorded id pincite n frivolous arguments keene’s frivolous arguments are well documented in an attachment to keene’s cdp appeals hearing request keene provides a detailed single-spaced multipage explanation of the underlying arguments for his appeal of respondent’s proposed collection action keene’s lengthy explanation is full of scripted frivolous tax_protester arguments therein keene claims that his rights as a taxpayer were ignored by the irs from the beginning and he asserts that the only acceptable remedy is for the irs to start all over again he states as follows the irs has ignored most of my rights even though i have pointed this out in detail time after time in letters originating as far back a sec_11 i have carefully documented the irs’ total disregard of my rights to date should the irs deny this request for a due process hearing it will only be adding to the overwhelming evidence i have accumulated showing the irs’ illegal denial of my rights to hearings and information now should you the appeals officer finally decide to grant me a simple hearing at this very late stage in the due process system i will expect you to find that this entire matter for the tax period ending be remanded back to the very beginning of this process this remand must go back to include all of the hearings and all of the information due me as outlined in my previous letters otherwise my rights will have been violated the written explanation attached to keene’s cdp hearing request itself provides the court with an adequate record of keene’s arguments that serve as the underlying basis for his challenge to respondent’s proposed collection action a tape recording to establish that record is not necessary it is overwhelmingly clear that there is no merit to keene’s underlying arguments and i believe that under 117_tc_183 this court ought to dispose_of keene’s challenge to respondent’s proposed collection action summarily and without deciding the sec_7521 issue ie the approach taken in kemper v commissioner supra at the most if some delay is to be tolerated in disposing of keene’s petition challenging respondent’s proposed collection action an order should be issued asking keene to advise the court in writing within a specified time period what underlying arguments he would make if he were given another opportunity to have a cdp appeals hearing and to have the hearing recorded that are not already reflected in the referred-to written attachment to his cdp hearing request if keene files a response to such an order containing only frivolous arguments this case could easily be disposed of without ever addressing the legal issue raised under sec_7521 i acknowledge that in the few nonprotester cdp cases that seem to exist recorded transcripts of cdp appeals hearings may be helpful and nothing that we adopt in the kemper or keene opinions will prevent the irs and taxpayers from agreeing to record cdp appeals hearings in appropriate situations in summary to conclude that the irs should be required to record cdp appeals hearings or to permit taxpayers to record such hearings -- whenever taxpayers make such requests and regardless of how difficult the taxpayers and how frivolous their underlying arguments -- strikes me as contrary to the above regulations as inappropriate judicial meddling with respondent’s appeals hearings as inefficient use of judicial resources and as conducive to further delay in the collection_of_taxes the federal government desperately needs chiechi j dissenting in holding that sec_7521 requires respondent to allow petitioner to make an audio recording of his sec_6330 appeals_office hearing the majority fails to apply the rules of statutory construction on which the majority claims to rely in remanding this case to appeals in order to allow petitioner to have a hearing that he may audio record the majority has rewarded the delaying tactics of petitioner who has a long history of raising frivolous and or groundless reasons why he claims he owes no federal_income_tax tax has rewarded his noncompliance with rule and has caused an unwarranted delay in the instant proceedings i dissent from all the actions of the majority in order to resolve the issue whether sec_7521 requires respondent to allow petitioner to make an audio recording of his sec_6330 appeals_office hearing it is necessary to determine whether the phrase in-person interview used in that section includes a hearing before appeals under sec_6330 and sec_6320 in order to resolve that question it first is necessary to determine whether sec_7521 requires the internal_revenue_service irs to allow a taxpayer to make an audio recording of a hearing or conference 1as an illustration of petitioner’s past conduct see keene v commissioner tcmemo_2002_277 where the court granted summary_judgment and imposed a penalty under sec_6673 in the amount of dollar_figure before appeals outside the context of sec_6330 and sec_6320 that is because sec_6330 and sec_6320 was not even part of the internal_revenue_code code when congress enacted sec_7521 into the code in and we concluded in 115_tc_35 that the type of hearing by appeals that congress contemplated when it enacted sec_6330 is the type of informal administrative appeals hearing that has been historically conducted by appeals which is the administrative office of last resort for taxpayers 2i disagree with the suggestion in footnote of the majority opinion that 115_tc_35 addressed only the procedure involving the conduct of a hearing before appeals under sec_6330 and sec_6320 although the ultimate holding in davis was that a hearing before appeals pursuant to sec_6330 does not include the right to subpoena witnesses the following passage makes it clear that davis focused not only on the procedure but also on the nature and function of appeals when congress enacted sec_6330 and required that taxpayers be given an opportunity to seek a pre- levy hearing with appeals congress was fully aware of the existing nature and function of appeals nothing in sec_6330 or the legislative_history suggests that congress intended to alter the nature of an appeals hearing so as to compel the attendance or examination of witnesses the references in sec_6330 to a hearing by appeals indicate that congress contemplated the type of informal administrative appeals hearing that has been historically conducted by appeals and prescribed by sec_601_106 statement of procedural rules davis v commissioner supra pincite continued congress enacted all the provisions of sec_7521 including sec_7521 as part of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 congress prescribed in sec_7521 several procedures involving taxpayer interviews all of those procedures relate to the same taxpayer interviews ie the same in-person interviews it was not until years after congress made sec_7521 part of the code that congress enacted sec_6330 relating to proposed levies and sec_6320 relating to liens as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 in order to give taxpayers certain rights including the right to a hearing before the appeals_office sec_6330 relating to proposed levies continued assuming arguendo that the majority were correct in suggesting that davis addressed only the procedure involving the conduct of an appeals hearing under sec_6330 and sec_6320 the right to make an audio recording at an in-person interview provided in sec_7521 relates only to a procedure involving the conduct of such an in-person interview as discussed below congress enacted sec_7521 into the code as one of several procedures involving in-person interviews set forth in sec_7521 indeed sec_7521 is entitled procedures involving taxpayer interviews see h conf rept pincite 1988_3_cb_473 sec_7521 sets forth procedures regarding recording of interviews sec_7521 safeguards and right of consultation with respect to such interviews sec_7521 and and representatives holding power_of_attorney who appear at such interviews sec_7521 sec_6320 relating to liens and the right to court review of a determination made by that office under sec_6330 sec_6330 consequently in order to analyze properly the meaning of the phrase in-person interview in sec_7521 it is necessary to undertake such an analysis in the context of hearings or conferences historically conducted before appeals which were extant in when congress enacted sec_7521 as part of tamra and which we held in davis v commissioner supra were the types of informal administrative appeals hearings that congress contemplated when it enacted sec_6330 it is inappropriate to analyze as the majority does the meaning of the phrase in-person interview in the context of reasons grounded in the operation and purpose of sec_6330 and sec_6320 which congress did not make part of the code until years after it enacted sec_7521 the majority begins its analysis of the meaning of the phrase in-person interview in sec_7521 by stating neither sec_7521 nor the legislative_history directly and clearly defines or otherwise describes the term in-person interview where a term is not defined in the statute it is appropriate to accord the term its ordinary meaning 82_f3d_825 9th cir and when there is no indication that congress intended a specific legal meaning for the term courts may look to sources such as dictionaries for a definition 524_us_125 see also 83_tc_742 in which the court stated that where a statute is clear on its face we would require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein fn ref omitted majority op pp the majority fails to apply the rules of statutory construction on which it claims to rely when in determining the meaning of the phrase in-person interview in sec_7521 it turns to the dictionary definition of the term interview although i agree with the majority that congress did not directly define the phrase in-person interview in sec_7521 or any other provision in sec_7521 or in the legislative_history i disagree with the majority that neither the statute nor the legislative_history clearly otherwise describes that phrase sec_7521 itself and the legislative_history of that section clearly describe what congress intended when it used the phrase in-person interview in determining what congress had in mind when it used the phrase in-person interview in sec_7521 the majority improperly focuses only on sec_7521 for guidance in determining what congress intended sec_7521 may not be read in a vacuum it must be examined in the context of the entire statute ie sec_7521 that congress enacted in for the purpose of prescribing certain procedures that it made applicable to all in-person interviews if the majority had undertaken such an examination it would have become clear to the majority what congress meant when it used the phrase in-person interview in sec_7521 sec_7521 provides sec_7521 procedures involving taxpayer interviews b safeguards -- explanations of processes --an officer_or_employee of the internal_revenue_service shall before or at an initial interview provide to the taxpayer-- a in the case of an in-person interview with the taxpayer relating to the determination of any_tax an explanation of the audit process and the taxpayer’s rights under such process or b in the case of an in-person interview with the taxpayer relating to the collection of any_tax an explanation of the collection process and the taxpayer’s rights under such process sec_7521 thus clearly describes what congress intended when it used the phrase in-person interview in sec_7521 not only sec_7521 itself but the legislative_history of that section also is instructive in determining what congress had in mind when it used the phrase in-person interview in sec_7521 the conference_report relating to sec_7521 h conf rept pincite 1988_3_cb_473 conference_report provides in pertinent part prior to initial in-person audit interviews the irs must explain to taxpayers the audit process and taxpayers’ rights under that process in addition prior to initial in-person collection interviews the irs must explain the collection process and taxpayers’ rights under that process for this purpose routine telephone conversations initiated by either the taxpayer or the irs are not considered initial interviews a written_statement handed to the taxpayer at an audit or collection interview or within a short time before the interview is sufficient h conf rept pincite 1988_3_cb_473 sec_7521 and the conference_report make clear that when congress used the phrase in-person interview in sec_7521 it did not have in mind either the dictionary definition of the term interview on which the majority improperly relies or the historically voluntary and informal hearings or conferences before appeals the descriptions by congress in sec_7521 itself and its legislative_history leave no doubt that what congress meant when it used the phrase in- person interview in sec_7521 including sec_7521 is an in-person audit interview and an in-person collection interview which take place during the audit process and the collection process respectively and the function of which is to investigate and determine facts relating to the determination and the collection of any_tax thus it makes perfect sense that congress decided in sec_7521 to allow taxpayers sec_7521 as well as the irs sec_7521 to record such types of interviews that is because in-person audit interviews and in-person collection interviews are interviews initiated by the irs that taxpayers are under some compulsion to attend and that the irs conducts for the purpose of gathering information to use in the determination of and the collection of tax respectively ie interviews of taxpayers initiated by the examination_division and by the collection_division respectively and therefore not infrequently involuntary which are investigative or inquisitorial in nature and which can be enforced by the issuance of an administrative_summons in contrast to the in-person audit interviews and the in- person collection interviews that congress intended sec_7521 to address hearings or conferences before appeals extant at the time in congress made sec_7521 part of the code historically were and remain conferences initiated by taxpayers and therefore voluntary which are conducted in an informal setting in order to review and consider actions taken by the examination_division or the collection_division of the irs and to discuss the facts and the law relating to such actions for the purpose of settling or resolving those matters without resort to litigation see sec_601_106 and sec_601_203 statement of procedural rules an appeals officer does not have the same investigative authority that a revenue_agent involved in an examination matter or a revenue_officer involved in a collection matter has indeed where alleged new facts are presented at appeals that require authentication or verification an appeals officer may ask the examination_division or the collection_division of the irs to authenticate and or to investigate those alleged new facts that is because the function of the sec_601_106 and statement of procedural rules provides in pertinent part f conference and practice requirements practice and conference procedure before appeals is governed by treasury_department circular_230 as amended cfr part and the requirements of subpart e of this part in addition to such rules but not in modification of them the following rules are also applicable to practice before appeals rule v in order to bring an unagreed income profits estate gift or chapter or tax case in prestatutory notice status an employment or excise_tax case a penalty case an employee_plans and exempt_organization case a termination of taxable_year assessment case a jeopardy_assessment case or an offer_in_compromise before the appeals_office the taxpayer or the taxpayer’s representative should first request appeals consideration and when required file with the district_office including the foreign operations district or service_center a written protest setting forth specifically the reasons for the refusal to accept the findings if the protest includes a statement of facts upon which the taxpayer relies such statement should be declared to be true under the penalties of perjury the protest and any new facts law or arguments presented therewith will be reviewed by the receiving office for the purpose of deciding whether further development or action is required prior to referring the case to appeals rule vi a taxpayer cannot withhold evidence from the district_director of internal revenue and expect to introduce it for the first time before appeals at a conference in nondocketed status without being subject_to having the case returned to the district_director for reconsideration where newly discovered evidence is submitted for the first time to appeals in a case pending in nondocketed status that office in the reasonable exercise of its discretion may transmit same to the district_director for his or continued examination_division and the collection_division respectively is to investigate and determine facts relating to the determination and the collection of any_tax thus it makes perfect sense that when congress enacted sec_7521 and the other procedures involving taxpayer interviews set forth in sec_7521 it did not intend to include hearings or conferences historically held before appeals for the purpose of attempting to settle or otherwise resolve actions taken by the examination_division or the collection_division of the irs without resort to litigation and it makes no sense that congress would have required that sec_7521 and the other procedures in sec_7521 apply to such hearings or conferences pursuant to the majority’s holding that the phrase in-person interview includes an appeals hearing not only taxpayers see sec_7521 but also appeals officers see sec_7521 have the right to make an audio recording of appeals hearings i believe that such audio recordings will inhibit unnecessarily and inappropriately the give-and-take that typically takes place at such hearings and conferences in order to attempt to negotiate settlements or otherwise resolve actions taken by the examination_division or the collection_division of the irs without resort to litigation continued her consideration and comment in this connection it is important to keep in mind that the majority’s holding under sec_7521 applies not only to appeals hearings held pursuant to sec_6330 and sec_6320 but also extends to all hearings and conferences before appeals in deficiency and other contexts the phrase in-person interview in sec_7521 cannot be read to apply only to hearings before appeals under sec_6330 and sec_6320 that phrase must apply to all hearings or conferences before appeals or to no such hearings and conferences that is because there was no right to a sec_6330 hearing or a sec_6320 hearing in when congress enacted sec_7521 into the code and we held in davis v commissioner t c pincite that the references in sec_6330 to a hearing by appeals indicate that congress contemplated the type of informal administrative appeals hearing that has been historically conducted by appeals it is a cardinal rule_of statutory construction that when congress made sec_6330 and sec_6320 part of the code in it is presumed to have been aware that it used the phrase in-person interview in sec_7521 if congress had intended for the hearing before appeals under sec_6330 and sec_6320 to constitute an in-person interview under sec_7521 it would have used that phrase in sec_6330 and sec_6320 or at least referred to sec_7521 it did neither 5at a minimum if congress had intended for the appeals hearing under sec_6330 and sec_6320 to constitute an in-person interview for purposes of sec_7521 congress would have so stated in the legislative_history of sec_6330 and sec_6320 it did not the fact that from until date irs appeals exercised its discretionary authority and permitted audio recordings of hearings before it does not mean that the irs’s position was that sec_7521 required such audio recordings that was made clear in notice_89_51 1989_1_cb_691 notice and litigation_guideline_memorandum gl-17 notice_89_51 states in part for purposes of sec_7520 of the code later redesignated sec_7521 the term taxpayer interview means a meeting between an officer_or_employee of the examination function the employee_plans and exempt_organization function or the collection function of the service and a taxpayer or authorized representative as defined in sec_7520 when the determination or the collection of any_tax is at issue litigation_guideline_memorandum gl-17 provides in part it is also our position that sec_7521 does not apply to an administrative appeals_conference irm does not create any right to make a verbatim recording it simply states that the commissioner or his her delegate has the discretion to allow a recording since until date when appeals in an unpublished internal memorandum to all appeals area directors exercised its discretionary authority to end the audio recording of conferences or hearings before appeals that it had previously allowed notice_89_51 and litigation_guideline_memorandum gl-17 represented the interpretation of the irs that the phrase in- person interview in sec_7521 does not apply to any appeals continued i shall not specifically address and explain why each of the various reasons set forth by the majority for its holding under sec_7521 is faulty suffice it to say that each of those reasons erroneously is grounded and relies upon the operation and purpose of sec_6330 and sec_6320 however i shall address several of the reasons on which the majority relies for its holding under sec_7521 because several of them are not grounded solely in the operation and purpose of sec_6330 and sec_6320 in support of its conclusion that the phrase in-person interview in sec_7521 includes a hearing before appeals under sec_6330 and sec_6320 the majority states respondent’s interpretation of sec_7521 would lead to the anomalous result of allowing the audio recording of examination_division interviews which are proceedings that we typically do not review see 62_tc_324 but not allowing the recording of sec_6330 hearings which are proceedings that we are continued conference or hearing but applies only to in-person audit interviews and in-person collection interviews congress is presumed to have had knowledge of that interpretation by the irs of the phrase in-person interview in sec_7521 when in it added the provisions for a hearing before appeals in sec_6330 and sec_6320 without mentioning sec_7521 and by using the term hearing instead of interview see fla natl guard v fed labor relations auth 699_f2d_1082 11th cir congress is deemed to know the executive and judicial gloss given to certain language and thus adopts the existing interpretation unless it affirmatively acts to change the meaning statutorily charged with reviewing see sec_6330 majority op p the foregoing statement is incorrect we are no more charged with reviewing sec_6330 hearings than we are charged with reviewing examination_division interviews in the lien and levy proceeding context we are charged with reviewing a determination of appeals made under sec_6330 see sec_6330 that determination is set forth in the notice_of_determination that appeals issues to each taxpayer who has complied with the requirements of sec_6330 and or sec_6320 in the deficiency context we are charged with reviewing a notice_of_deficiency see sec_6213 we are not charged with reviewing examination_division interviews the case cited by the majority 62_tc_324 merely holds that in reviewing a notice_of_deficiency we typically do not go behind that notice 6in reviewing a notice_of_deficiency under sec_6213 our standard of review is usually de novo there are however instances in which in reviewing a notice_of_deficiency our standard of review is abuse_of_discretion for example in cases involving a change in accounting_method determined by the irs regardless of whether our standard of review in a deficiency case is de novo or abuse_of_discretion we typically do not go behind the notice_of_deficiency 62_tc_324 in reviewing a notice_of_determination under sec_6330 our standard of review is abuse_of_discretion unless the validity of the underlying tax_liability is properly placed at issue in continued as another reason for concluding that the phrase in-person interview in sec_7521 includes a hearing before the appeals_office under sec_6330 and sec_6320 the majority states respondent’s interpretation of sec_7521 would complicate judicial review of the determination made by the appeals_office with respect to the commissioner’s proposed levy or filing of the notice_of_federal_tax_lien for example when a taxpayer’s underlying tax_liability is not properly at issue in the administrative hearing we review the appeals office’s determination for abuse_of_discretion having a transcript of the administrative hearing would certainly facilitate that review majority op pp the foregoing rationale for holding that sec_7521 requires the irs to permit a taxpayer to make an audio recording of an appeals hearing under sec_6330 and sec_6320 is not sound although having a transcript of the administrative hearing under section b and sec_6320 might facilitate in an appropriate case review of the appeals’ determination made under sec_6330 it is a non sequitur to conclude that therefore sec_7521 requires that a taxpayer have the right to make an audio recording of a hearing continued which event our standard of review is de novo 114_tc_604 114_tc_176 regardless of whether our standard of review in a proposed levy or lien case is abuse_of_discretion or de novo we typically do not go behind the notice_of_determination under sec_6330 and sec_6320 if the majority had concluded as i believe it should have that the phrase in- person interview in sec_7521 does not include a hearing before appeals the court would be at liberty in any appropriate case under sec_6330 or sec_6320 in order to facilitate our review of appeals’s determination under sec_6330 to remand the case in order to have a transcript of the sec_6330 hearing or sec_6320 hearing see mesa oil inc v united_states aftr 2d ustc par d colo the majority also states as a ground for concluding that sec_7521 requires that a taxpayer have the right to make an audio recording of a hearing before appeals that when reviewing for abuse_of_discretion we generally consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office having a transcript would eliminate a possible dispute between the parties concerning the scope of the issues that were raised by the taxpayer in the administrative hearing moreover not having a transcript may contravene the intent of congress in providing for a fair and impartial administrative hearing and may have a negative impact on this court’s review of the appeals_office determination majority op p the foregoing rationale is another unsound basis for the majority’s holding under sec_7521 as discussed above congress could not have had in mind the hearing that it decided to afford to taxpayers in under sec_6330 and sec_6320 when it made sec_7521 part of the code in moreover as also discussed above the desirability in certain circumstances of having a transcript of a sec_6330 hearing and a sec_6320 hearing does not answer the question whether and does not logically lead to the conclusion that sec_7521 mandates that a taxpayer have the right to make an audio recording of a hearing before appeals having held that sec_7521 requires respondent to allow petitioner to make an audio recording of his sec_6330 hearing the majority concludes we shall remand this case to respondent’s appeals_office with direction that petitioner be offered a sec_6330 hearing that may be audio recorded pursuant to sec_7521 majority op pp the result mandated by the majority is that respondent must offer another hearing under sec_6330 to petitioner who according to the majority has a long history of advancing tax-protester 7in reaching the result to remand for an appeals hearing that petitioner may audio record the majority relies on respondent’s acknowledgment that if the court were to decide the audio recording issue against respondent the proper action would be to remand the case and allow petitioner to have a hearing that he may audio record respondent’s position as to what the court should do if it were to hold against respondent on the issue presented under sec_7521 is not binding on the court and does not justify remanding the case to appeals the court has never hesitated in the past and the majority should not have hesitated in the instant case to reject the irs’s or the taxpayer’s view of what the proper action should be in the event that the court were to resolve an issue adversely to that party types of contentions and arguments so that he can make an audio recording of that hearing such a result is justified according to the majority because the irs deprived petitioner of his procedural right under sec_7521 to make an audio recording of the hearing that appeals previously offered to him however in 117_tc_183 the court did not care whether the irs had provided the taxpayers with their substantive right to a hearing under sec_6330 and refused to grant their request for relief that the court remand the case to appeals for a hearing the court justified such a result in lunsford because the only arguments that petitioners presented to this court were based on legal propositions which we have previously rejected lunsford v commissioner supra pincite and consequently such a hearing was not necessary or productive id i believe that the result in lunsford and the result in the instant case are irreconcilable in an effort to reconcile such results the majority points out that there is a difference between lunsford and the instant case in that the petition in lunsford alleged groundless legal arguments on which the taxpayers in lunsford based their claim for relief for another hearing whereas in the instant case the sole allegation in the petition relates to a procedural defect ie respondent’s failure to allow petitioner to make an audio recording of his appeals hearing the difference on which the majority relies to support its remand in the instant case is a distinction without significance we have previously reminded taxpayers who institute proposed levy and lien cases in the court that rule b requires a petition for review of a determination under sec_6330 to contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the levy determination 114_tc_176 and that that rule provides that any issue not raised in the assignments of error shall be deemed to be conceded id see lunsford v commissioner supra pincite by remanding the instant case to appeals for a hearing that petitioner may audio record the majority is allowing petitioner to raise issues that he did not raise or plead as required by rule the only complaint that petitioner has about his rights under sec_6330 as set forth in the petition in the instant case is that he was not allowed to make an audio recording of his appeals_office hearing under sec_6330 certainly petitioner does not intend to argue at the appeals hearing ordered by the majority that appeals erred in refusing to permit him to make an audio recording of the hearing that appeals previously offered to him so what will petitioner argue at the hearing mandated by the majority given petitioner’s track record of advancing frivolous and or groundless contentions and arguments as to why he does not owe any_tax it is reasonable to presume that he will be advancing at that hearing those same types of frivolous and or groundless contentions and arguments in lunsford v commissioner supra the court did not give the taxpayers the benefit of the doubt that they would abandon their frivolous and or groundless arguments if they had the opportunity for another hearing nonetheless the majority in the instant case is giving petitioner the benefit of the doubt by requiring appeals to hold a hearing that petitioner may audio record because the majority presumes that despite petitioner’s long history of advancing tax-protester types of contentions and arguments he might decide to advance at such a hearing contentions and arguments that have some basis in the facts and the law i do not believe that the majority should have given the benefit of the doubt to petitioner the majority should have required petitioner to amend his petition or otherwise advise the court what contentions and arguments he intends to make at an appeals hearing so that the court could have determined whether such contentions and arguments are frivolous and or groundless only if the court were to determine that such contentions and arguments have a basis in the facts and the law should the majority have remanded the matter to appeals for a hearing that the majority has held sec_7521 requires petitioner be given the opportunity to audio record by not requiring before remanding this matter to appeals that petitioner amend his petition or otherwise inform the court what contentions and arguments he intends to make at an appeals hearing the majority has rewarded petitioner’s delaying tactics and his noncompliance with rule and has caused an unwarranted delay in the instant proceedings cohen and swift jj agree with this dissenting opinion
